Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered March 19, 2001, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs submit competent objective medical evidence sufficient to raise issues of fact as to whether plaintiff Fofana sustained, inter alia, a significant limitation to his lumbar spine (see, Grill v Keith, 286 AD2d 247), and whether plaintiff J ohnson-Kamar a sustained, inter alia, significant limitations to both her lumbar and cervical spine (see, Adetunji v U-Haul Co., 250 AD2d 483). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.